Citation Nr: 0700185	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978, April 1986 to March 1987, January 1991 to June 1991, 
January 1992 to October 1992, November 2001 to January 2002, 
and from July 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the benefit sought on appeal.

The Board remanded the veteran's appeal for further 
evidentiary development in July 2003 and October 2004.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In an attachment to the May 2006 supplemental 
statement of the case the RO provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claims were 
thereafter readjudicated in the May 2006 supplemental 
statement of the case. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available; the veteran has been afforded a VA 
examination.  The veteran requested and was afforded a Board 
hearing but postponed that hearing and failed to attend the 
newly scheduled hearing.  In addition, the RO, in August 
2005, requested more detailed information from the veteran 
about her stressors; however, she did not respond.  There is 
no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability to 
include PTSD.

The veteran and her representative assert that the claimant 
has PTSD as a result of her service in the Persian Gulf 
during the Persian Gulf War.  Her service personnel records 
show that she served with the 274th Military Police Company 
in the Saudi Arabia from February to May 1991.  Her primary 
military occupational specialty was military police.  In 
addition, while vague, the veteran reported in her August 
2000 statement and/or at her May 2001 VA examination that her 
PTSD stressors consisted of seeing and smelling burnt bodies, 
and seeing dead and wounded enemy along the roadside while 
serving in the Persian Gulf.  The veteran indicated that she 
was treated badly by higher and mid level service members.  
She also reported seeing prisoners of war who were badly 
wounded.  A May 2001 VA examiner diagnosed the veteran with 
PTSD, and a major depressive disorder as a result of her 
service in the Persian Gulf.  

In a January 2003 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the representative indicated 
that the veteran was assigned hospital duty and was exposed 
to medical situations for which she was neither prepared nor 
trained for.

The Board remanded the appeal in October 2004 for further 
development to include instructing the RO to forward the 
veteran's stressor information to the United States Army and 
Joint Services Records Research Center (JSRRC) for 
verification.

The response from the JSRRC in August 2005 addressed the 
combat and operational activities of the 247th Military 
Police Company.  The response showed that the unit did 
provide guard duties a the "Bronx East" Prisoner of War 
(EPW) camp and that it did have an element travel to Log Base 
Nelligen in Iraq at the beginning of March 1991; however, the 
response did not corroborate the veteran's claimed stressful 
events.  The JSRRC indicated that the veteran should provide 
more specific information concerning the incident.

In August 2005, the RO sent the veteran a letter requesting 
additional information so that it could be submitted to the 
JSRRC.  To date, no reply has been received.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f). 

Analysis

In this case, the service records do not show the veteran 
engaged in combat.  Thus, her bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, her stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and meet the criteria of the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Moreover, the diagnosis 
of PTSD must be based either on a claim of account of events 
during demonstrated combat status or on verified stressors.  
The Board is not bound to accept any diagnosis not conforming 
to the DSM-IV criteria.  No probative weight may be assigned 
to a diagnosis of PTSD based on the veteran's unverified 
stressors.

Although the veteran has identified her stressors noted 
above, she has not described the events therein with 
sufficient detail that a verification search by the JSRRC 
could be conducted.  The JSRRC could not corroborate the 
veteran's specifically identified stressful events.  They 
requested that the veteran should provide more specific 
information concerning the incident.  Unfortunately, the 
veteran did not reply.  Her response theoretically could have 
provided the detail necessary to assist the JSRRC in 
verifying the alleged stressors.  While the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the factual 
data required by VA to provide a successful search, such as 
the names, dates, and places of the stressors are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential in obtaining 
the putative evidence.  Id.  As no verified stressors are of 
record, service connection for PTSD is not warranted.

Finally, the Board takes this opportunity to advise the 
appellant that she may attempt to reopen her claim at any 
time.  Her claim would then be readjudicated based on the 
evidence available at that time.  The best evidence would be 
evidence that would verify her exposure to an inservice 
stressor which caused PTSD.  In this regard, the Board 
acknowledges the fact that the veteran was activated in July 
2003 to serve in the Global War Against Terrorism, and the 
appellant should understand that she may, of course, file a 
claim based on stressful events which occurred during this 
mobilization. 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


